The appellant was convicted in the District Court of Cherokee County for unlawfully possessing equipment for the purpose of manufacturing intoxicating liquor, and his punishment assessed at one year in the penitentiary.
The record fails to disclose any sentence of the court in this *Page 187 
case, in the absence of which this court is without jurisdiction or authority to consider the appeal. Art. 769 (856), C. C. P.; Branch's Ann. P. C., Sec. 667; Wooldridge v. State, 61 Tex.Crim. Rep., 135 S.W. 124; Carroll v. State, 83 Tex.Crim. Rep., 204 S.W. 334; Thompkins v. State,87 Tex. Crim. 502, 222 S.W. 1103.
For the reason above mentioned, this appeal is ordered dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.